                            IN THE LNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

                                      DOCKET NO.: 3: I9cr276-FDW

    UNITED STATES OF AMERICA                                  )
                                                              )          CONSENT ORDER AND
                                                              )        JUDGMENT OF FORIEITURE
                                                              )          PENDING RULE 32.2(cX2)
    (2) TEVIN JAMAL BLACKMON                                  )




       BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination ofDefendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

         l.     The following properly is forfeited to the United States pursuant to l8 U.S.C. g 924,21
U.S.C. $ 853, and/or 28 U.S.C. ! 2461(c), provided, however, thal forfeirure ofspecific assets is subject to
any and all third pafiy petitions under         2l   U.S.C.   g   853(n), pending final adjudication herein:

         Onc Glock, Model 43,9 mm pistol, serial number BCLU4E7, rtld ammunitiotr, seized on or
         about Mrrch 31. 2019 during the invesrigation,

         2.      The United States Marshals Service, the investigalive agency, and/orrhe agency contractor
is authorized to take possession and maintain custody ofthe above specific asset(s).


         3.      Ifand to the extent required by Fed. R. Crim. P. 32.2(bX6), 2l U.S.C.          S 851(n), afld/or
other applicable law, the United States shall publish notice and provide direct written notice offorfeiture.


        4. Any person, olher than the Defendant, asserting any legal interesl in the prop€rty may,
within thirty days ofthe publication ofnotice or the receipt ofnotice, whichever is earlier, petition the coun
for a hearing lo adjudicate the validity ofthe alleged interest.

         5.      Pursuanr   to Fed. R. Crim. p. 32.2(bX3), upon entry of this order, rhe Unired            States
Atlomey's OlTice is authorized to conduct any discovery needed to ideniify, locale, or dispose of the
properry, including depositions, interrogatories, and request for production of documents, and to issue
subpoenas pursuant to Fed. R. Civ. P.45.


         6.       As to any specific assets, following the Court's disposition of all timely petitions, a final
order of forfeiture shall be entered. Ifno lhird party files a limely petition, this order shall become fie f,inal
order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United Stares shall have clear tille
to the property, and shall dispose ofthe property according to law.




     Case 3:19-cr-00276-FDW-DSC Document 40 Filed 07/02/20 Page 1 of 2
              The parties stipulate and agree that the aforem ntioned as et(s) constitute property derived from or
     property used in an manner to facilitate the commi sion of such offense( ) and are therefore subject to
     forfeiture pursuant to 18 U.S.C. § 924, 21 U.S.C. § 853 and/or 28 U .S.C. § 2461 ( c). The Defendant hereby
     waives the requirements offed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
     instrument announcement of th forfeiture at sentencing, and incorporation of the forfeiture in the judgment
     against D fendant. If the Defendant has previous! ubmitted a claim in re ponse to an admini trative
     forfeiture proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
     has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
     listed abo e and/or in the charging instrument Defendant consent to destruction by fed ral state or local
     law enforcement authorities upon such 1 gal proces as they, in their sole discretion deem to legally
     sufficient, and waives any and all right to further notice of such process or such destruction.




     LAMBERT GU
=Fe'-Assistant United




 Signed this the 2nd day of July 2020




                                                       THE HO ORABLE DA YID S. CA YER
                                                       UNfT D STATES MAGf TRAT JUDGE




          Case 3:19-cr-00276-FDW-DSC Document 40 Filed 07/02/20 Page 2 of 2
